Citation Nr: 1338791	
Decision Date: 11/25/13    Archive Date: 12/06/13

DOCKET NO.  09-30 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to a higher disability rating posttraumatic stress disorder (PTSD), rated 50 percent disabling for the period prior to October 24, 2012, and 70 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to December 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which continued the 50 percent rating assigned for the Veteran's service-connected PTSD.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge in June 2010.  A transcript of this hearing has been associated with the Veteran's VA claims folder.  He also submitted additional evidence at this hearing, accompanied by a waiver of having this evidence initially considered by the agency of original jurisdiction (AOJ).

The Board remanded this matter in September 2012 for additional development.  In a January 2013 rating decision, the AOJ/RO awarded an increased 70 percent rating effective October 24, 2012.  As that award does not represent the full grant of the benefit sought on appeal, the Veteran's claim for an increased rating remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Board observes that the issue of service connection for a substance abuse disorder secondary to service-connected PTSD has been raised by the evidence of record in this case.  In this regard, the Veteran has consistently reported use of alcohol and marijuana to alleviate his PTSD symptoms, including nightmares.  However, that claim has not yet been adjudicated by the AOJ.  Therefore, it is referred to AOJ for appropriate action.


FINDINGS OF FACT

1.  For the period from November 7, 2007, to October 23, 2012, the Veteran's symptoms of PTSD more nearly approximated occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, but not by total occupational and social impairment. 

2.  Since October 24, 2012, the Veteran's symptoms of PTSD have been manifested by occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, but not by total occupational and social impairment.

3.  Resolving all reasonable doubt in favor of the Veteran, the competent and probative evidence indicates that he is prevented from obtaining and retaining substantially gainful employment as a result of his service-connected PTSD.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 70 percent, but no higher, for service-connected PTSD for the period from November 7, 2007, to October 23, 2012, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2013).

2.  The criteria for a disability rating in excess of 70 percent for service-connected PTSD for the period since October 24, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2013).

3.  The criteria for a TDIU are met as of November 7, 2007.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.16 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and assist the Veteran in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Given the Board's favorable disposition to grant the claim for a TDIU, the Board finds that no discussion of VCAA compliance is necessary at this time for this issue.

Regarding the Veteran's claim for an increased rating for PTSD, in a February 2008 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for increase, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  Accordingly, VA's duty to notify has been satisfied.

Additionally, VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2012) and 38 C.F.R. § 3.159(c) (2013).  All available evidence pertaining to the Veteran's claim has been obtained.  Service treatment records and post-service medical records have been associated with the claims file.  The Veteran has not indicated there are any additional records that VA should seek to obtain on his behalf.  The Veteran was also provided with VA examinations in conjunction with his claim.  The Board finds that the VA examination reports are adequate for the purposes of deciding the claim on appeal because the examiners conducted clinical evaluations, reviewed the medical history, and described the disability in sufficient detail so that the Board's evaluation is an informed determination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). 

The claim was remanded in September 2012 for additional treatment records and to provide the Veteran with a VA examination.  There has been substantial, if not full, compliance with the Board's remand directives.  Thus, the duties to notify and assist have been met. 

Finally, the Veteran was afforded a hearing before a VLJ in June 2010, during which he presented oral argument in support of his claim.  The Board is cognizant of the ruling in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. § 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the hearing, the VLJ did not note the bases of the prior determination.  The VLJ asked specific questions, however, directed at identifying whether the Veteran had symptoms meeting the schedular criteria for a higher rating.  The VLJ also specifically sought to identify pertinent evidence not currently associated with the claims, and the Veteran volunteered his recent treatment history and symptoms.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.

As discussed above, the Board has considered and complied with applicable VCAA provisions.  The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process, and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II  Analysis

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013). 

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran's service-connected PTSD is rated under 38 C.F.R. § 4.130, DC 9411. Under DC 9411, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

The list of symptoms in the rating formula is not intended to constitute an exhaustive list, but rather shows examples of the types and degrees of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the applicable diagnostic code.  Instead, VA must consider all symptoms of a claimant's disability that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b). 

More recently, in Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  In the context of a 70 percent rating, § 4.130 contemplates initial assessment of the symptoms displayed by the Veteran, and if they are of the kind enumerated in the regulation, an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas.

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)). Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2013). 

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55   (1990).

A.  Prior to October 24, 2012

The Veteran's current claim for increase was received by VA on February 4, 2008.  Therefore, the period on appeal extends from February 4, 2007, one year prior to the date of receipt of that increased rating claim.  38 C.F.R. § 3.400(o)(2).  In determining which rating is appropriate in this instance, the Veteran's psychiatric disorder must be viewed in relation to its whole recorded history.  

The record during the relevant period consists of post-service medical reports dated from June 2007 to October 24, 2012, which contain findings of mental health problems.  Of note, in June 2007, the Veteran's PTSD was described as stable.  Then, in November 2007 the Veteran presented for treatment as a walk-in at which time he reported troubling symptoms that were interfering with his relationships.  He desired to start regular therapy sessions.  The record thereafter shows that the Veteran participated in ongoing therapy for symptoms including anxiety, intrusive thoughts, sleep impairment, avoidance, nightmares, anger problems, panic attacks, loss of ambition and motivation, social withdrawal, and reclusive and isolative behavior.  The record also shows that the Veteran was variously noted to have an effect that was blunted, constricted, or restricted, and thought processes that were somewhat tangential and circumstantial.  The Veteran was noted to have few social supports and trouble getting along with others.  During the relevant period, he lived alone in isolation and supported himself through chopping firewood and mining or prospecting for gold.  His therapist noted that working, camping, and living, in isolation is the Veteran's major coping behavior, and that his coping was, at best, marginal, but more frequently sub-marginal or sub-optimal.  During the relevant period, a GAF score of 45 was generally assigned, though in May 2011, a high GAF score of 48 was assigned.  

More specifically, in December 2007, the Veteran reported concern with a close friend's troubled relationship.  In January 2008, he did not go to social event he was looking forward to because of anxiety.  He was so agitated that he could not sleep.  It was noted that he had a tendency to focus on the well-being of close friends.  He reported having few social supports and that he is too anxious to make new ones.  The same month he reported making efforts to develop a social support system but admitted to often sabotaging his efforts at last minute.  In September 2008, the Veteran reported recent contact with his brothers.  He also had a sense of foreshortened future and experienced flashbacks unrelated to service trauma.  In November 2008, he reported nightmares, irritability, anxiety, and difficulty driving to urban areas as he became anxious with proximity to people.  He continued with his reclusive lifestyle.  Nevertheless, in December 2008, he reported that he was going to spend the holidays with his son.

Treatment records dated in 2009 show that early in the year, the Veteran was struggling to make new friends and did not like company.  He expressed guilt due to his disability, and reported panic when he hears sirens.  In April, he exhibited tangential thinking and was noted to be highly reactive to reminders of Vietnam.  It was noted that he has a few close friends.   A GAF score of 45 was assigned.  In May, he reported that he had been gold mining with a friend.  In June, he reported that he made a new friend and was looking forward to the arrival of his grandchild.  He reported enjoyment from cutting firewood and panning for gold.  He was reclusive, but had a few friends whom he saw at least twice a week.  His mood was dysthymic and his affect was constricted.  In October, a GAF score of 45 was assigned and the Veteran was noted to have a blunted mood and a restricted affect.  He had tried to develop a relationship with a woman, and attempts to develop friendships had failed.  In November, he reported anger and road rage, but stated that he is doing well as long as he stays in the woods and out of town.  His sister encouraged him to take medication.  In December, a GAF score of 45 was assigned, and he reported continued sleep problems.  He also went to Utah to meet his first grandchild.  

Treatment records dated in 2010 show that, in February, the Veteran reported that he continued to "hide out at home" and had not attempted to make any new friends.  He reported that he tries to make contact but that nobody calls him back.  He also had experienced anxiety as a result of a couple that he is close to separating.  In April, he was "not able to get excited about anything."  He stated that he was "not worrying about my friends, I don't have any."  A GAF score of 45 was assigned.  In May, he was doing well and was described as stable.  However, in June, he experienced anxiety and telephoned his therapist with pressured speech and was "freaking out" relating to his Board hearing.  It was noted that he was overwhelmed by the thought of talking about his combat trauma to strangers.  His therapist noted that the Veteran historically avoided thinking about combat events due to emotional flooding, and displayed a tendency to shift topics when issues of combat memories came up. From July to October, the Veteran reported nightmares, anger, worry about his son and his son's family, and a lack of ambition, motivation, and energy.  He stated that he was "upset with people" that he has been around recently and that while he is out in the woods his mood is "good."  He reported, "When I am avoiding everyone I get along fine."  In October, he also reported a lack of motivation, but acknowledged that when he has commitments, he is able to get motivated.

Treatment records dated in 2011 show that in January and May, the Veteran was assigned respective GAF scores of 45 and 48.  He reported spending the Christmas holiday with his son in Salt Lake City, Utah, during which time he had difficulty sleeping due to combat-related nightmares.  He stated that he still hides out at home or at "Yankee Fort," and that his "buddies are all getting screwy."  He also reported that he spent the winter in Arizona prospecting for gold.  Most of the time there was spent alone or with no more than two to three other miners.  He only left for supplies because his symptoms became difficult to manage.  He also reported problems with road rage.  The Veteran reported that he gets overwhelmed by responsibilities at home and does not do anything, though felt like he was doing better with that.  In November 2011, the Veteran again had been gold prospecting during which time he had nightmares and a run-in with a partner because he was tired.  He also reported continued problems with anger when driving, when people interact with him, and at his new dog.  In December 2011, his mood was "OK." He expressed some sadness about two of his friends having died recently. 

Treatment records dated in June 2012 show continued difficulty getting along with others, and isolation as the Veteran's major coping behavior.  He was pleasant, cooperative, and relatively euthymic on mental status examination.  He exhibited good eye contact and an appropriate, narrow, range of affect.  The Veteran was noted to be managing his symptoms sub-marginally.

The Board finds that the predominant GAF score of 45, when viewed in combination with the evidence showing that the Veteran both lived and worked in relative isolation and had few social contacts due to his PTSD during the relevant period and when resolving doubt in the Veteran's favor, more nearly approximates the criteria for a 70 percent disability rating.   As noted, GAF scores ranging from 41 to 50 reflect serious symptoms or serious impairment in social or occupational functioning.  Moreover, the assigned GAF scores are consistent with the record, which shows that due to the severity of his symptoms, anxiety and irritability in particular, the Veteran has maintained a reclusive lifestyle with minimal contact with others.  Moreover, it appears that when he does have contact with others, he experiences an increase in symptoms including nightmares, irritability, and anxiety.  The Veteran's PTSD symptoms have caused serious impairment in the areas of family relations, work, thinking, and mood.

In light of the foregoing, the Board finds that, for the period under consideration, the evidence is at least in relative equipoise on the question of whether the Veteran's PTSD had resulted in occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood.  When the evidence is in equipoise, reasonable doubt is resolved in favor of the Veteran.  Therefore, the Board finds that the symptomatology during this time period more nearly approximates the criteria for a higher 70 percent rating.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Moreover, the Board finds that a 70 percent rating has been warranted since November 7, 2007, at which the Veteran presented with increased PTSD symptoms interfering with his relationships and sought regular therapy for those symptoms.  An effective date for a claim for increased rating may be granted prior to the date of claim if it is factually ascertainable that an increase in disability occurred within one year from the date of claim.  38 U.S.C.A. § 5110(b)(2) (West 2002 & 2012); 38 C.F.R. § 3.400(o) (2013).  Here, it is factually ascertainable that the Veteran experienced an increase in his PTSD disability in November 2007, as his symptoms at that time prompted him to seek treatment as a walk-in and request regular therapy.  Prior to that visit, in June 2007, the Veteran was noted to be stable.  As the Veteran's February 2008 increased rating claim was received within one year of November 2007, that prior evidence can serve as the basis for assigning an effective date earlier than the date the claim was received.  Harper v. Brown, 10 Vet. App. 125 (1997); (38 C.F.R. § 3.400(o)(2) applies to claim where increase in disability precedes the claim so long as that claim is received within one year after the increase, otherwise the general rule in 38 C.F.R. § 3.400(o)(1) applies); Quarles v. Derwinski, 3 Vet. App. 129 (1992); VAOPGCPREC 12-98 (1998), 63 Fed. Reg. 56704  (1998). 

The Board finds that a rating in excess of 70 percent is not warranted for the period prior to October 24, 2012.  In this regard, the relevant evidence during that period shows that the Veteran's symptoms do not cause total social impairment, as the Veteran maintained relationships with his family members, and maintained some close friendships and work relationships.  To the extent that his PTSD and associated symptoms impair or hinder the types of employment he can successfully maintain or undertake, the 70 percent rating is recognition of this.  38 C.F.R. § 4.1.  The Veteran's symptoms are also not analogous to the grossly dissociative symptoms described in the criteria for a 100 percent disability evaluation.  Indeed, the Veteran has consistently denied hallucinations, suicidal or homicidal ideation, and other symptoms of psychosis.   Thus, a 70 percent rating, as opposed to the maximum 100 percent rating, is the most appropriate under 38 C.F.R. § 4.130, DC 9411, for the period prior to October 24, 2012. 

Accordingly, the Board finds that the evidence of record shows that the Veteran's psychiatric disability has met the schedular criteria for a 70 percent rating, effective November 7, 2007.  38 C.F.R. § 4.29 (2013); Hart v. Mansfield, 21 Vet. App. 505 (2007).  All reasonable doubt has been resolved in favor of the Veteran in making this decision.  38 U.S.C.A. § 5107(b) (West 2002 & 2012); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

B.  Since October 24, 2012

For the period since October 24, 2012, the relevant evidence consists of an October 2012 VA PTSD examination and November 2012 VA mental health treatment.

During the October 2012 VA examination, the Veteran reported chronic nightmares, social isolation, sleep deprivation, extreme hypervigilance, problems with driving, physiological and psychological arousal to trauma triggers, decreased motivation to do things he used to like to do, an inability to successfully maintain work, feeling overwhelmed, and despair, as "there ain't no joy in things no more."  He also reported that he uses cannabis to help decrease his combat nightmares, which the examiner noted to likely also affect his sleep impairment and hypervigilance.  The Veteran reported that he had been unable to maintain consistent employment since the late 1970's.  The Veteran was noted to be on time and appropriately attired for the appointment.  There were no speech or motor issues, nor were there indicators of thought disorder.  His mood appeared commensurate with reported affect.  He denied any suicidal or homicidal ideation, intent or plan. 

Socially, the Veteran maintained limited contact with his son, and had tried to see two of his brothers a few times in the last two years.  He also had social contact with his prospecting partners.  He had been struggling to get along with them over the last two to three years, but was able to put some of their disagreements aside and work together the past summer.  He did not have any romantic relationships and was not interested in getting along with others.  

Occupationally, he had not held a consistent job and his main income for the past 30 years has been chopping firewood.  However, he stated that he doesn't "have enough people skills to be able to rustle firewood" anymore.  He also reported that he has been gold prospecting since 1979, with claims in Arizona, Nevada and Idaho.  He reported it has always brought him joy, however recently he has not been experiencing that.  He reported that he has almost walked away from some of his claims because of so many problems getting along with the partners.  He reported he often lives in his truck when he goes from site to site, and gets frustrated with "others don't go by the rules" in terms of both firewood quality and prospecting.  He reported that customers do not do so well with his nature, and that likely has to do with his rigidity.  He reported he owns land in several places that he is working to pay off, and lives in "a 1957 rattrap house" on his Challis property.  

Regarding substance abuse, the Veteran continued to use cannabis daily for "nightmares" unless he is in the presence of his son, because "I don't want him to think its ok to use."  Further, while he "had quit drinking for 20 years," he started drinking beer again, drinking approximately 2-3 beers a night, with an occasional  "6-pack bender." 

Based on the foregoing, the examiner found that the Veteran's PTSD caused severe social and occupational impairment with deficiencies in most areas, such as work, school, family relationship, judgment, thinking and/or mood.  The examiner further noted that the Veteran would be unable to function in a more traditional job setting, but had been able to find ways to support himself over the past 30 plus years with a variety of odd jobs.  Therefore, it was the examiner's opinion that the Veteran is not unemployable based solely on his PTSD symptoms, although they are severely impairing his life at this point in time.  The examiner assigned a GAF score of 50.

During subsequent mental health treatment in November 2012, the Veteran's treating therapist assigned a GAF score of 45 and recommended that the Veteran start medication.  The Veteran then saw a VA psychiatrist and agreed to go on medication, requesting enough to last him for the duration of a three month prospecting trip he was going on.  He stated that he does not like using pharmaceuticals but that his PTSD and irritability in interpersonal situations is getting to the point that he needs to make a change.  He reported that he has some prospecting friends though he had not been getting along with them recently.  He continued to report symptoms such as chronic nightmares, social isolation, sleep deprivation, extreme hypervigilance, problems with driving, physiological and psychological arousal to trauma triggers, decreased motivation to do things he used to like to do, inability to successfully maintain work, feeling overwhelmed, despair, fatigue, and hopelessness.  However, he denied suicidal ideation.  The VA provider noted that while the Veteran had a Bachelor of Fine Arts degree and associates degree in horticulture, he supported himself throughout life selling firewood and panning for gold.  He lived in a trailer that his sister bought for him and for which he was paying her back.  

On mental status examination, the Veteran appeared with long white hair and beard, jeans and a flannel shirt.  His behavior was animated and his speech was characterized by frequent increases in volume and gruffness.  His mood was depressed, and his affect was incongruent at times.  Thought processes were noted to be circumstantial, but the Veteran responded to redirection.  He denied suicidal and homicidal ideation, and no impairments in perception were noted.  Insight and judgment were fair.  The Veteran was assessed to have PTSD, chronic; depression NOS, rule out substance-induced; cannabis dependence; and alcohol abuse.  He was assigned a GAF score of 50.  

Based on a review of the evidence, the Board finds that since October 24, 2012, the Veteran's PTSD has manifested with symptoms that more closely approximate the criteria for a 70 percent rating.  Specifically, the clinical findings contained in the VA outpatient treatment records and examination report, reflect that the PTSD has primarily manifested with symptoms of sleep impairment, hypervigilance, decreased motivation, social isolation, and impaired occupational relationships - all of which have resulted in severe - but not total - social and occupational impairment.  The PTSD symptoms are accounted for in the assignment of a disability rating of 70 percent, and are shown to have been present during the relevant period.

The Board has considered whether a higher 100 percent rating has been warranted for the period since October 24, 2012, but finds that the evidence does not support the assignment of a higher rating.

Initially, the record does not show that the Veteran exhibits gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.  However, the absence of such symptoms is not dispositive, as a higher 100 percent rating may still be assigned if the Veteran's PTSD symptoms otherwise cause total social and occupational impairment.

Here, however, the evidence does not show that the Veteran is totally impaired due to PTSD.  Rather, the evidence reflects that although he prefers to remain in relative isolation, he has maintained and/or pursued relationships with his son and his brothers.  The evidence also suggests that he has a relationship with his sister, as she purchased the trailer in which he resides and he is paying her back.  Moreover, though he has indicated some trouble getting along with his prospecting friends, he nevertheless refers to them as friends and indicated that they were able to set aside their differences for the purposes of work.  Thus, he has demonstrated the ability to maintain relationships and is not totally socially impaired.  In further support, the Board notes that the October 2012 VA examiner found the Veteran's PTSD to cause severe impairment, but did not find him to be totally socially and occupationally impaired.

Finally, the Board has considered the GAF scores ranging from 45 to 50 assigned during the October 2012 VA examination and November 2012 mental health treatment.  A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  However, the Court has held that a GAF score is only one factor in determining a Veteran's disability rating.  See Brambley v. Principi, 17 Vet. App. 20, 26 (2003); Bowling v. Principi, 15 Vet. App. 1, 14 (2001).  As discussed above, the Veteran's impairment is severe, but not total.  The assigned GAF scores contemplate "serious" symptoms or impairment and are consistent with the 70 percent rating for severe social and occupational impairment.  Thus, the Board is not inclined to grant a higher rating based solely on the GAF scores noted during the appeal.

Accordingly, the Board finds that the evidence of record for the period from October 24, 2012, shows that the Veteran's psychiatric disability more nearly approximates the currently assigned 70 percent rating.  38 C.F.R. § 4.29 (2013); Hart v. Mansfield, 21 Vet. App. 505 (2007).  As the preponderance of the evidence is against a higher rating, the benefit of the doubt rule is not for application, and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002 & 2012); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

III.  TDIU

Because the Veteran and the evidence of record reasonably raises the question of whether the Veteran is unemployable due to the PTSD disability, the Board will consider the issue of whether a TDIU is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009). 

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  The determination of a single disability as ratable at 60 or 40 percent or more includes consideration of disabilities involving one or more lower extremities as a single disability.  Id.  Age may not be considered as a factor when evaluating unemployability or intercurrent disability, and it may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19.  There must be a determination that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age or a non-service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, when adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

A Veteran need not show 100 percent unemployability in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  Marginal employment is not considered substantially gainful employment and is deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop. 38 C.F.R. § 4.16(a) .

Initially, the record reflects that the Veteran is eligible for TDIU consideration on a schedular basis, as his combined disability rating is 80 percent for his various service-connected disabilities, including PTSD, rated 70 percent disabling; tinnitus, rated 10 percent disabling; and bilateral hearing loss, rated 10 percent disabling. 

The record further reflects that, despite having obtained degrees in fine arts and horticulture, the Veteran has not maintained steady or consistent employment since his 1968 separation from service.  Instead, the record shows that the Veteran has essentially supported himself throughout most of his adult life by chopping firewood; prospecting and panning for gold; and performing odd jobs, including construction.  The record further reflects that he leads an extremely isolated existence due to his PTSD and supports himself through chopping firewood and panning for gold due to his inability to interact with others.

None of the Veteran's treatment records detail exactly how much work he did, and there is also no indication of how much income he generated from chopping firewood, panning for gold, or prospecting.  However, the records do show that the Veteran lives in a trailer that was purchased by his sister and for which he was repaying her.   

During an October 2012 VA PTSD examination, the examiner found that the Veteran's PTSD caused severe social and occupational impairment and noted that the Veteran would be unable to function in a more traditional job setting.  However, as the Veteran had managed to support himself over the years and as the Veteran had nonservice-connected disabilities that impacted his employability, it was the examiner's opinion that the Veteran is not unemployable based solely on his PTSD symptoms, although "they are severely impairing his life at this point in time."  

Based on a review of the evidence, the Board concludes that an award of TDIU is warranted.  As was discussed in the law and regulations section above, the appropriate TDIU standard is not whether a veteran is able to obtain any employment, or to maintain marginal employment.  See Moore, 1 Vet. App. at 358.  Rather, the standard is a subjective one and is whether a veteran can obtain and maintain substantially gainful employment.  In affording the Veteran the benefit-of-the-doubt, the Board finds that the evidence supports a grant of a TDIU

In this case, although the Veteran has remained essentially self-employed throughout this appeal, there is nothing in the record to indicate that such employment is more than marginal.  As discussed above, the Veteran has continuously reported that he chops firewood and pans for gold.  Although there is no documentation of the income generated from his efforts, the record shows that the Veteran has financial difficulties.  Moreover, while the October 2012 VA examiner concluded that the Veteran was not unemployable solely due to his PTSD, it of limited probative value.  The examiner offered inadequate rationale for the opinion, as the standard for employability is not whether the Veteran is able to simply get by, as this Veteran appears to have done for over 30 years.  Instead, it is whether the Veteran is capable of maintaining gainful employment, and there is no evidence here that he is.  

As a result, the evidence at least raises reasonable doubt as to whether the Veteran can engage in substantially gainful employment.  When reasonable doubt is resolved in the Veteran's favor, the Board finds that his service-connected PTSD is as likely as not of such severity as to prevent him from securing or following substantially gainful employment.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Therefore, a TDIU is warranted as of November 7, 2007, as the Veteran's TDIU claim is part of his PTSD increased rating claim, and that is the date on which it is factually ascertainable that the Veteran's PTSD increased in severity. 


ORDER

A disability rating of 70 percent, but no higher, for PTSD for the period from November 7, 2007, to October 23, 2012, is granted.

A disability rating in excess of 70 percent since October 24, 2012, is denied.

A TDIU is granted as of November 7, 2007. 



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


